Title: Jean Guillaume Hyde de Neuville to Thomas Jefferson, 19 October 1812
From: Hyde de Neuville, Jean Guillaume
To: Jefferson, Thomas


          
            Monsieur Neuville’s farm near New-Brunswick 19 8bre 1812.—
            M’etayer toujours auprès de vous de la recommandation bienveillante de Madame d’Houdetot (que lors de mon arrivée en amerique Amerique, j’eus l’honneur de vous faire parvenir) c’est peut être trop abuser, du desir extrême que vous avez d’obliger vos anciens amis, mais la grace empressée que vous mettez, Monsieur, à rendre Service, m’autorise à cette Nouvelle importunité.
            Je viens, donc, Monsieur, vous prier, Si ce n’est point une indiscretion, de vouloir bien me faire parvenir, un mot d’introduction et recommandation auprès de Mr Madisson. Je compte me rendre à Washington, pour obtenir, S’il est possible, la Nomination de mon neveu, à l’Ecole de West point. cet enfant m’est arrivé d’Europe il y a environ 18 mois, il aura bientôt 15 ans, et a reçu jusqu’à present une éducation très Soignée—la révolution, en proscrivant longtems Son père, en détruisant la fortune de Ses parents, le met dans la nécessité de S’occuper utilement de Son avenir; il entrerait parfaitement dans mes vues, qu’il Suivit la carrière militaire, et principalement celle du genie; et comme je Suis fixé avec ma famille, aux états unis, je Serais charmé qu’il put, Sous mes yeux, s’y créer un état honorable.
             Mr Short avec lequel je suis très lié, et que j’attends dans 7 a 8 jours à ma campagne, pourrait, Monsieur, vous assurer, que l’enfant pour lequel je reclame vos bontés, en est réellement digne, non seulement par les malheurs de ses parents, mais aussi par Ses dispositions heureuses.
            quant au jeune fils du Cte despinville, pour le quel vous avez bien voulu, dans le tems, ecrire à Mr le president, j’ose esperer, Monsieur, qu’il obtiendra Sans difficulté Sa Nomination.
            
            agreez les nouvelles assurances de la reconnaissance, du respect et des Sentimens de haute considération avec lesquels j’ai lhonneur d’être très parfaitement
            Monsieur Votre très humble et très obt Serviteur.G. hyde Neuville
          
          
            Mon adresse Mr h. N. New-Brunswick New jersey.
          
         
          Editors’ Translation
          
            
              Sir Neuville’s farm near New Brunswick 19 October 1812.—
              Always relying on Madame d’Houdetot kind recommendation (which I had the honor to send you when I arrived in America) is perhaps an abuse of your great desire to help your old friends, but, Sir, the eager graciousness with which you do favors authorizes me to inflict this new importunity.
              Thus, Sir, I now ask you, if it is not an indiscretion, kindly to send me a word of introduction and recommendation for Mr. Madison. I intend to go to Washington to obtain, if possible, my nephew’s nomination to the school at West Point. This child reached me from Europe about 18 months ago, he will soon be 15 years old, and so far he has received a first-rate education—the revolution, by banishing his father for a long time and destroying his parents’ fortune, obliges him to find a useful future occupation. It would suit me well if he pursued a military career, especially in engineering, and since I am settled with my family in the United States, I would be delighted if he could, under my eyes, establish an honorable career for himself.
               Mr. Short, with whom I am intimately acquainted, and whose arrival at my country estate I am expecting in 7 or 8 days, could, Sir, assure you that the child on whose behalf I seek your kindness, is truly worthy of it, not only because of his parents’ misfortunes, but also because of his natural abilities.
              Regarding Count d’Espinville’s young son, on whose behalf, sometime ago, you were kind enough to write the president, I dare hope, Sir, that he will obtain his nomination without difficulty.
              Please accept my renewed assurances of the gratitude, respect, and highest regard with which I have the honor to be
              Sir your very humble and very obedient servant.G. hyde Neuville
            
            
              My address is Mr. h. N. New Brunswick New Jersey.
            
          
        